 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11 UNITED STATES OF AMERICA, et al.,                  Case No. 1:17-cv-01757-LJO-SAB

12                   Plaintiff,                       ORDER REQUIRING PLAINTIFFS TO FILE
                                                      STATEMENT OF INTENT TO FILE AN
13          vs.                                       OPPOSITION OR STATEMENT OF NON-
                                                      OPPOSITION TO STIPULATED MOTION
14 DYNAMIC MEDICAL SYSTEMS, LLC, et                   TO AMEND BRIEFING SCHEDULE ON
   al.,                                               MOTIONS TO DISMISS
15
            Defendants.                               (ECF No. 50)
16

17          On November 25, 2019, an order was filed setting a briefing schedule for motions to
18 dismiss to be filed in this matter. On December 27, 2019, the parties filed a Stipulated Motion to

19 Amend the Briefing Schedule. (ECF No. 50.) However, the motion is not signed by the plaintiffs

20 in this matter.

21          Therefore, IT IS HEREBY ORDERED that the Plaintiffs shall file a statement of intent to
22 file an opposition or a statement of non-opposition to this motion on or before January 3, 2020.

23
     IT IS SO ORDERED.
24

25 Dated:     January 2, 2020
                                                     UNITED STATES MAGISTRATE JUDGE
26
27

28
